DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/01/21 have been fully considered but they are not persuasive. 

Regarding claim 1,
 	Applicant argued the independent claims are amended—as recommended by the Examiner—to show the determining and queuing steps are performed in the data plane. As understood by Applicant during the Telephonic Interview, these claim amendments overcome the cited art. Hence, Applicant respectfully submits that the rejection under Section 103 should be withdrawn.	
 	However the examiner disagrees as the amendments do not differentiate the invention from the references for two reasons. Firstly, the primary reference teaches control plane data meaning the system is in the control plane. Secondly, secondary reference Payer teaches performs the processing on the classification on the header of packets which is control information and is hence performed on control plane. The limitations of claim 1 do not specify whether the packets are control packets rather just limit the claim into “control plane”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 5-9, 17, 21-25 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (Pub No 20140269731) further in view of Payer (Pub No 20170150393) and Maeda (Pub No 20120307628) and Liu (Pub No 20070165668).

Regarding claim 1 and 17 and 32,
 	Decusatis teaches a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to process control plane data in a network element, the method comprising: 
 	receiving, by the network element, the control plane data, wherein the control plane data is data that is processed by a control plane of the network element; (interpreted as the control packets are sent from the controller 408 to the switch 406, see para [0054]).
 	determining, in the control plane, a class of the received control plane data; (interpreted as The switch 406 checks whether each data packet has been assigned to a group or common traffic class, e.g., by checking the priority group ID, and groups the control packets according to the identified class, see para [0055]).
 	
 	However Decusatis does not teach determining, in the control plane, whether the network element had previously processed other data in the same class as the determined class of the received control plane data by: hashing on characteristics of the received control plane data to produce a hash result; and
 	determining whether a bit location corresponding to the hash result in a bitfield is set; and


 	Payer teaches determining, in the control plane, whether the network element had previously processed other data in the same class as the determined class of the received control plane data by:(interpreted as Classifying the packets into a respective packet flow may according to exemplary embodiments of the present invention be performed by evaluating a certain mark, which may be e.g. a DSCP field in the header of an (IP) packet, see para [0057]).
 	 It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis with the marking packets to indicate classification as taught by Payer to group certain packets for certain flows/priorities.

 	Maeda teaches hashing on characteristics of the received control plane data to produce a hash result; and
 	determining whether a bit location corresponding to the hash result in a bitfield is set; and
 	queuing, in the control plane, the received control plane data with a priority based on whether the bit location is set, wherein, the setting of the bit location relates to the previously processed determination of the control plane data. (interpreted as In the above-described embodiment, the distribution of a packet to a low-priority link is performed based on a result of hash calculation but the distribution of a packet to a low-priority link may be performed with a given method. For example, a packet may be distributed based on priority levels set for low-priority links. The communication apparatus 100 may distribute a packet based on the link priority orders of low-priority links stored in the link priority table 114 and the priority level of the packet stored in the packet and link priority table 116, see para [0091]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis in view of Payer with the hashing of information from packets as taught by Maeda since it is known in the art of communications to obtain parameters for packet transmissions.
 	However Decusatis in view of Payer and Maeda do not teach wherein, the setting of the bit location relates to the previously processed determination of the control plane data.
 	Liu teaches wherein, the setting of the bit location relates to the previously processed determination of the control plane data (interpreted as the data network associates the packet forwarding priority with the traffic class….the second set of bits written by the data network indicates a delivery priority that corresponds to the packet forwarding priority, see para [0005]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis in view of Payer and Maeda with the priority bit being set for the class as taught by Liu since it would have been a simple modification for the system with hashing for priority information to including setting bits for indicating priority.

Regarding claim 5 and 21,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, further comprising: marking the received control plane data based on an existence of an indication, and forwarding the marked control plane data to a central processing unit based on at least the marking. (interpreted as In the above-described embodiment, the distribution of a packet to a low-priority link is performed based on a result of hash calculation but the distribution of a packet to a low-priority link may be performed with a given method. For example, a packet may be distributed based on priority levels set for low-priority links. The communication apparatus 100 may distribute a packet based on the link priority orders of low-priority links stored in the link priority table 114 and the priority level of the packet stored in the packet and link priority table 116, see Maeda para [0091]).

Regarding claim 6 and 22,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, further comprising: marking the received control plane data based on an existence of an indication, wherein the marking is a high priority mark when there is not the existence of the indication for the determined class (interpreted as Other LLR information includes a common traffic class or priority group ID identifying the group of packets and indicating a priority level if desired, see Decusatis para [0052]. Wherein examiner notes it would have been obvious to use various priority levels).

Regarding claim 7 and 23,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, further comprising: marking the received control plane data based on an existence of an indication, wherein the marking is a low priority mark when there is the existence of the indication for the determined class (interpreted as Other LLR information includes a common traffic class or priority group ID identifying the group of packets and indicating a priority level if desired, see Decusatis para [0052]. Wherein examiner notes it would have been obvious to use various priority levels).

Regarding claim 8 and 24,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, wherein the indication is determined at least by computing a function of a subset of received control plane data characteristics of the received control plane data. (interpreted as An exemplary control data packet includes a sequence number indicating an order of the control data packet relative to other packets sent by the controller, and may also include a packet group or priority group identification. Information including sequence numbers is included in the link layer between the controller and the switch, see para [0020])

Regarding claim 9 and 25,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 8, however does not teach wherein the function is a hash function. (interpreted as In the above-described embodiment, the distribution of a packet to a low-priority link is performed based on a result of hash calculation, see Maeda [0091]).

Regarding claim 34,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, wherein the queuing is for processing the received control plane data by a processor in the control plane. (interpreted as 


Claim 2-4, 16, 18, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (Pub No 20140269731) further in view of Akyol (Pub No 20100115174) and Maeda (Pub No 20120307628) and Liu (Pub No 20070165668).

Regarding claim 2 and 18,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, however does not teach further comprising marking the received control plane data based on an existence of an indication, wherein the indication is when all of a first group of bits in a group of bitfields are set to a selected value. 
(interpreted as The NIC cluster will distribute packets based on the N-byte tag. The N-byte tag can be divided into multiple groups of bits, with one group of bits representing for example priority information, a second group of bits representing the associated system image, the associated physical host CPU or the associated root complex, a third group of bits representing the packet type, and so on., see para [0031]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis with group bit as taught by Akyol since it is known in the art of communications to use bits for grouping packets.

Regarding claim 3 and 19,
 Decusatis in view of Prayer, Maeda, and Liu and Akyol teaches the machine-readable medium of claim 2, wherein the all of the bits in the first group of bits are set to the selected value when the network element had previously processed the other data in the same class as the determined class of the received control plane data within a time period (interpreted as The NIC cluster will distribute packets based on the N-byte tag. The N-byte tag can be divided into multiple groups of bits, with one group of bits representing for example priority information, a second group of bits representing the associated system image, the associated physical host CPU or the associated root complex, a third group of bits representing the packet type, and so on., see para [0031]).

Regarding claim 4 and 20,
 Decusatis in view of Prayer, Maeda, and Liu and Akyol teaches the machine-readable medium of claim 2, wherein the all of the bits in the first group of bits are not set to the selected value when the (Interpreted as the switch 406 sends a negative-acknowledge (Nak) reply that indicates the sequence numbers that were not received (e.g., within timeout period), see Decusatis para [0046]).

Regarding claim 33,
 	 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, wherein the queueing is to a high-priority queue or a low-priority queue based on whether the bit location is set. (interpreted as The NIC cluster will distribute packets based on the N-byte tag. The N-byte tag can be divided into multiple groups of bits, with one group of bits representing for example priority information, a second group of bits representing the associated system image, the associated physical host CPU or the associated root complex, a third group of bits representing the packet type, and so on., see para [0031]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis with group bit as taught by Akyol since it is known in the art of communications to use bits for grouping packets.

Claim 10-12, 26-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (Pub No 20140269731) further in view of Payer (Pub No 20170150393), Maeda (Pub No 20120307628) and Ahrens (Pat No 8130768).

Regarding claim 10 and 26,

Ahrens teaches wherein the subset of received control plane data characteristics is selected based on at least a control plane data type of the received control plane data (interpreted as In particular, the packet analyzer 70 classifies such data packets according to their characteristics that identify, e.g., (i) the type of communication (e.g., its protocol, its encryption technique (if any)), (ii) the type of information provided in the packets (e.g., voice data, non-voice data, streaming data, multimedia data, etc., see col 7 lines 33-37).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis with the characteristics as taught by Ahrens since it is known in the art to have characteristics in addition to a classification for data.

Regarding claim 11 and 27,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 8, wherein the control plane data type is selected from the group consisting of Internet Protocol (IP) unresolved next hops, address resolution protocol, IPv6 neighbor discovery packets, Access Control List logging, packet addressed to the network element, packets addressed to the network element from a known source, and maximum transmission unit violations. 
Ahrens teaches wherein the control plane data type is selected from the group consisting of Internet Protocol (IP) unresolved next hops, address resolution protocol, IPv6 neighbor discovery packets, Access Control List logging, packet addressed to the network element, packets addressed to the network element from a known source, and maximum transmission unit violations (interpreted as In particular, the packet analyzer 70 classifies such data packets according to their characteristics that identify, e.g., (i) the type of communication (e.g., its protocol, its encryption technique (if any)), (ii) the type of information provided in the packets (e.g., voice data, non-voice data, streaming data, multimedia data, etc., see col 7 lines 33-37).
	
Regarding claim 12 and 28,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 8, wherein the subset of received control plane data characteristics is based on at least user criteria.
Ahrens teaches wherein the subset of received control plane data characteristics is based on at least user criteria (interpreted as the type of information provided in the packets (e.g., voice data, non-voice data, streaming data, multimedia data, etc., see col 7 lines 33-37).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis with the characteristics as taught by Ahrens since it is known in the art to have characteristics in addition to a classification for data.

Claim 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (Pub No 20140269731) further in view of Payer (Pub No 20170150393), Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and SP (Pat No 8259585).

Regarding claim 13 and 29,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, however does not teach further comprising: clearing a second group of bits in a grop of bitfields after a time period. 
 Sp teaches further comprising: clearing a second group of bits after a time period (interpreed as For example, router 10 may maintain a timer for each of the bits of the bit vector, where the time that counts down from a particular defined time to zero. Each time the bit receives a "hit," e.g., is set to 1 or is used by a query for determining whether the bit is set, router 10 resets the timer for the bit to the defined time. When the timer for a particular bit reaches zero, that specific bit of the Bloom filter is reset to "0." As another example, router 10 may maintain a stack-like data structure that maintains a record of the least recently used bits, see col 8 line 56-61).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Decusatis with the clearing of bits Sp since it is known in the art to have a timer for clearing bits for resetting the information.


Claim 14-15, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decusatis (Pub No 20140269731) further in view of Payer (Pub No 20170150393), Maeda (Pub No 20120307628), SP (Pat No 8259585) and Liu (Pub No 20070165668) and Musada (Pub No 20150381507).

Regarding claim 14 and 30,
 Decusatis in view of Sp teaches the machine-readable medium of claim 13, however does not teach wherein the time period is based on at least the determined class of the data.
 Musada teaches wherein the time period is based on at least the determined class of the data (interpreted as The special queue creation unit 5-11 determines a queue length for the special queue for the packets determined by the packet determination unit 5-10 based on the service rate calculated from the average packet response time for the packets of the type and the timeout period for the packets of the type acquired from the NW information management unit 5-12 managing information on NW apparatuses that send packets, see para [0055]).


Regarding claim 15 and 31,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, wherein the time period is measured using a timer. 
Masuda teaches wherein the time period is measured using a timer (interpreted as The special queue creation unit 5-11 determines a queue length for the special queue for the packets determined by the packet determination unit 5-10 based on the service rate calculated from the average packet response time for the packets of the type and the timeout period for the packets of the type acquired from the NW information management unit 5-12 managing information on NW apparatuses that send packets, see para [0055]).

Regarding claim 16 and 31,
 Decusatis in view of Prayer, Maeda, and Liu teaches the machine-readable medium of claim 1, wherein queuing the control plane data comprises: selecting at least one of a queue and a queue threshold for the control plane data based on at least the existence of the indication.
 Musada teaches wherein queuing the control plane data comprises: selecting at least one of a queue and a queue threshold for the control (interpreted as The special queue creation unit 5-11 determines a queue length for the special queue for the packets determined by the packet determination, see para [0055]).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/OMER S MIAN/Primary Examiner, Art Unit 2461